Fourth Court of Appeals
                                San Antonio, Texas
                                      August 10, 2018

                                    No. 04-18-00383-CV

                      IN THE INTEREST OF M.A.L.R., A CHILD,

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-01819
                    The Honorable Linda A. Rodriguez, Judge Presiding


                                      ORDER
     Appellant’s motion for extension of time to file his brief filed on August 7, 2018, is
DENIED AS MOOT.

                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court